Citation Nr: 0001514	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip, as secondary to the service-connected left femur 
exostectomy.

2.  Entitlement to a compensable evaluation for the residuals 
of a left femur exostectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1945.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for arthritis of the left hip, as secondary to the 
service-connected left exostectomy, and a compensable 
evaluation for the service connected residuals of the left 
femur exostectomy were denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Service connection is in effect for the residuals from a 
left femur exostectomy.

3.  The veteran's currently manifested left hip arthritis is 
not causally related to any injury or disease incurred in 
active service, including his left femur exostectomy.

4.  The service-connected residuals of the left femur 
exostectomy are asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left hip arthritis, including service condition as secondary 
to his left femur exostectomy, are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The criteria for the assignment of a compensable 
evaluation for the residuals of the left femur exostectomy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71(a), 4.118, Diagnostic Code 7899-5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Left Hip Arthritis,
as Secondary to the Service-Connected Left Femur Exostectomy

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
addition, service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Board finds that the veteran has submitted evidence of a 
well-grounded claim.  The record contains competent medical 
evidence that the veteran currently suffers from a left hip 
disability, diagnosed in January 1993 as osteoarthritis.  In 
addition, service connection is in effect for the residuals 
of a left femur exostectomy, which would be the second 
element of the Caluza analysis.  Finally, the veteran has 
presented medical evidence of a nexus between his service-
connected left femur exostectomy residuals and his left hip 
disability, in the form of June 1994 and February 1997 
evaluation reports, and a November 1997 statement, provided 
by his treating physician, Luis C. Pannocchia, M.D.

When a claim is well grounded, VA has a duty to assist the 
claimant in the development of evidence.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran has not alleged that any 
other records of probative value that may be obtained, and 
which have not already been associated with his claims file, 
are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107 (a) (West 1991) 
has been satisfied.

Although the claim is well grounded, the Board finds, for the 
reasons delineated below, that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for left hip arthritis, as secondary to 
the service-connected left femur exostectomy.

Dr. Pannocchia's opinions rest, essentially, on a history of 
inservice trauma to the veteran's left leg and the resultant 
inservice surgery required to treat the injury.  In pertinent 
part, the February 1997 report reflects an opinion that the 
veteran's left hip osteoarthritis is "secondary to trauma 
left lower extremity, left hip and left knee."  This trauma 
is described in the report as "fracture and contusion to 
left lower extremity."  The November 1997 statement also 
refers to a "previous injury to left hip," described as 
"fracture of [the veteran's] left femur, left hip."  The 
inservice injury which resulted in this left leg injury is 
described by the physician in the February 1997 report as 
follows:

in 1942 while [the veteran] was in World 
War II, he had a truck back up on him.  
The patient underwent surgery on his left 
lower extremity.

The physician further notes a past surgical history including 
"[r]epair of [the veteran's] left leg secondary to being run 
over back in 1942."  Coinciding with this history, the 
November 1997 statement again refers to the World War II 
injury:  "Traumatic arthritis has developed since [the 
veteran] has had that injury from World War II."  A June 
1994 examination report, completed for the state Department 
of Veterans Affairs, is also of record and contains a 
diagnosis of decreased range of motion in the left lower 
extremity and hips, "secondary to injury."  As such, Dr. 
Pannocchia's opinion here is consistent with his February and 
November 1997 statements, although he does not in this 
evaluation further describe the type of injury the veteran 
sustained.

The consistency of Dr. Pannocchia's opinions notwithstanding, 
the Board observes that the service medical records do not 
show that the veteran was injured in a motor vehicle accident 
of any kind while on active service.  In fact, these records 
show no evidence of any fracture or other injury to the 
veteran's left leg whatsoever.  Rather, service medical 
records document complaints of and treatment for left lower 
extremity pain beginning in April 1941-just six weeks after 
the veteran's entrance into active service and absent injury 
or history of injury to the left leg.  The records show the 
pain recurred in February 1944-again absent injury or 
history of injury to the left leg-this time resulting in the 
surgical removal of a benign exostosis of the left femur in 
the same month.

Service medical records show the veteran initially presented 
with complaints of left lower leg pain in April 1941.  The 
records show, specifically, that no left leg injury was 
reported prior to the veteran presenting with these 
complaints.  The pain was described as constant and aching, 
and worsened with exercise.  He was treated without 
improvement, and was then hospitalized for further 
observation.  Results of X-rays then taken evidence a bony 
spur on the lower third of the veteran's left femur, on the 
posterior medial aspect.  The examiner noted that the growth 
was old, about one inch long, and extended upward and 
backward to a height of one-half inch.  A surgical 
consultation sheet shows that the physician determined the 
growth had existed prior to service, and that surgery was not 
then necessary.  The veteran was discharged to duty in May 
1941 with a diagnosis of a tumor, benign, osteoma, posterior 
lateral aspect of lower one-third of left femur.  The 
physician further determined that the cause of the growth was 
probably congenital.

In February 1944, the veteran again presented with complaints 
of pain in his left leg, this time in the left thigh, again 
aggravated by activity.  The hospital records again reflect 
that no injury or history of injury was either reported by 
the veteran or recorded by the physician.  Results of X-rays 
then taken reveal a small irregular exostosis along the 
posterio-lateral margin of the distal third of the left femur 
shaft.  Hospital records, including an operation report, show 
that an exostectomy of the left femur was performed without 
complications and that the veteran underwent an uneventful 
recovery.  He was discharged to duty in March 1944 with 
diagnoses of exostosis, benign, left femur, posterior lateral 
aspect, lower one-third femur, moderate severity and 
exostectomy, left femur.

The service medical records reveal nothing further concerning 
the veteran's left leg.  The veteran's report of medical 
examination at discharge, dated in June 1945, reflects that 
he had a growth removed from his left leg in 1944, for which 
he was hospitalized 20 days.  However, the report shows no 
then-current findings of any musculoskeletal defects.

Concerning the service-connected left femur exostectomy, Dr. 
Pannocchia mentions in his November 1997 only that the 
veteran has had the operation.  He does not discuss the left 
femur exostectomy, nor does he indicate when the veteran 
underwent the operation.  He also does not draw a causal 
relationship between the inservice left femur exostectomy or 
its residuals, and the veteran's current left hip disability.  
As discussed above, however, the service medical records 
reveal that the veteran underwent a left femur exostectomy 
while on active service.  Nonetheless, the claims file 
contains no other medical evidence supporting a causal 
relationship between the inservice surgery and the veteran's 
current left hip disability.  Rather, a March 1997 addendum 
to a November 1996 VA examination report reflects the 
following opinion of by Dr. William W. Crowder:

In [the November 1996 VA examination], I 
mentioned that I did not think the left 
hip arthritis was related to the left 
femur exostectomy, and basically that is 
the whole story.  The patient, however, 
did mention that he "had more trouble on 
the left[]" and I felt like his problem 
actually is from his arthritis and not 
due to the exostectomy.

Because the service medical records reveal no left leg 
fracture, motor vehicle accident, or any other injury to the 
left leg, and because Dr. Pannocchia does not opine a causal 
relationship between the service-connected left femur 
exostectomy and the veteran's current left hip disability, 
Dr. Pannocchia's medical statements and findings cannot be 
competent as the medical evidence necessary to provide a 
nexus between the veteran's current left hip disability and 
any inservice left leg injury, including the inservice left 
femur exostectomy.  Hence, Dr. Pannocchia's opinions cannot 
be probative.  Moreover, the claims file does not contain any 
other competent medical evidence causally relating the 
veteran's service-connected left femur exostectomy and its 
residuals to the veteran's current left hip disability.  The 
Board thus finds that the preponderance of the evidence is 
against the claim for entitlement to service connection for 
left hip arthritis, as secondary to any inservice left leg 
injury, including the service-connected left femur 
exostectomy.

The veteran has also presented his own statements regarding 
the cause of his left hip disability.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his left hip disability or its 
etiologic relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against a finding 
that the veteran's current left hip disability is 
etiologically related to any inservice left leg injury, 
including his service connected left femur exostectomy and 
its residuals, his claim for service connection for left hip 
arthritis cannot be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

II. Evaluation of Residuals of Left Femur Exostectomy

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in May 1993 
originally granted service connection for the residuals of an 
exostectomy of left femur (excision of exostosis, benign 
cartilage).  A noncompensable evaluation was assigned, 
effective in February 1993.  This evaluation has been 
confirmed and continued to the present.

The veteran has appealed the assignment of the noncompensable 
evaluation for the service-connected residuals of the left 
femur exostectomy.  In particular, he avers the surgery has 
caused pain, numbness and tingling, and decreased range of 
motion.  However, the medical evidence of record does not 
show that the criteria for a compensable evaluation for this 
condition are met. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran's left femur exostectomy residuals have been 
evaluated under Diagnostic Code 7899-5255, for a condition of 
the skin evaluated analogous to impairment of the femur.  See 
38 C.F.R. § 4.27 (1999).  Under this code, malunion is rated 
10 percent when knee or hip disability is slight, 20 percent 
when moderate, and 30 percent when marked.  This code also 
provides a 60 percent evaluation for fracture of the surgical 
neck of the femur, with false joint or fracture of the shaft 
or anatomical neck of the femur with nonunion and 
weightbearing preserved with the aid of a brace but without 
loose motion.  An 80 percent evaluation is assigned for 
fracture of the shaft or anatomical neck of the femur with 
nonunion with loose motion (spiral or oblique fracture).

The veteran avers that he experiences problems deriving from 
the inservice left femur exostectomy, including pain, 
numbness and tingling, and limitation of motion.  However, 
the medical evidence of record does not concur.  Rather, the 
medical evidence establishes that his service-connected 
residuals of left femur exostectomy are essentially 
asymptomatic.  Specifically, the medical evidence shows that 
while he has presented with complaints of pain and limitation 
of motion in the left leg-variously in the left thigh, knee, 
foot, or hip-and difficulty ambulating, these symptoms are 
attributed to other conditions including left knee bursitis, 
generalized osteoarthritis, peripheral vascular disease, non-
insulin dependent diabetes mellitus, and nerve entrapment.  
These conditions are not service-connected.  In particular, 
the Board has determined in this decision that the medical 
evidence does not present a causal relationship between the 
veteran's currently manifested left hip arthritis and his 
inservice left femur exostectomy.  Therefore, symptomatology 
associated with these nonservice-connected disabilities, 
including the veteran's left hip arthritis, cannot be 
considered in evaluating the veteran's service connected left 
femur exostectomy and its residuals.

Private outpatient records show the veteran reported with 
complaints of pain in January 1993.  The physician noted 
tenderness in the left hip and left knee, swelling in the 
left knee, and arthritic changes; and diagnosed bursitis and 
osteoarthritis in the left knee, and osteoarthritis in the 
left hip, generalized osteoarthritis, and peripheral vascular 
disease.  In June 1994, these records show the veteran 
presented with complaints of left leg pain and numbness, and 
tingling in the foot.  The physician noted that an 
examination for the state Department of Veterans Affairs had 
been completed.  The report, dated in June 1994, is of record 
and shows objective findings of decreased range of motion in 
the hips and lower extremities, arthritic changes in the left 
leg, swelling in the ankle joints, and an abnormal gait.  The 
physician diagnosed severe osteoarthritis, non-insulin 
dependent diabetes mellitus, anemia, hypocalcemia, and peptic 
ulcer disease.

VA outpatient records show that the veteran was primarily 
seen and treated for ulcerative colitis.  Although entries 
dated in May and August 1993 show he presented with 
complaints of left leg and foot pain, neither entry refers to 
the service-connected disability as the reason for the 
complaints.  

In November 1996, the veteran underwent a VA examination.  
The report reflects that the veteran required a cane to 
ambulate.  Concerning the inservice left femur exostectomy, 
the examiner, Dr. Crowder, noted the presence of a well-
healed scar where the surgery was performed, but nothing 
else.  Rather, Dr. Crowder observed that the veteran's thighs 
and knees measured, appeared, and moved the same, 
bilaterally, albeit with difficulty in the left knee and hip, 
as compared to the right.  Range of knee joint motion was 
recorded at zero to 100 degrees on the left and zero to 110 
degrees on the right, with resistance to flexion due to 
stiffness.  Range of hip joint motion was found to be normal, 
also with resistance to flexion due to stiffness.  The report 
reveals diagnoses of a history of left femur exostectomy, and 
generalized osteoarthritis.  However, as discussed above, Dr. 
Crowder found no causal relationship between the arthritis 
and the inservice left femur exostectomy.  Again, as 
discussed above in greater detail, the physician amplified 
this statement in a March 1997 addendum, opining that, while 
the veteran manifests increased difficulty in his left leg, 
as compared to the right, these symptoms derive from 
arthritis rather than from the inservice exostectomy.  Thus, 
the medical evidence presents no symptomatology that can be 
attributed to the service-connected left femur exostectomy.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation for the service-
connected left femur exostectomy are not met.  Specifically, 
the medical evidence of record establishes that the veteran's 
left femur exostectomy is currently asymptomatic.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the Board must consider the veteran's scars separately.  
The veteran's left femur exostectomy is currently evaluated 
under Diagnostic Code 7899-5255, for an unlisted condition 
involving the skin.  See 38 C.F.R. § 4.27 (1999).  
Nonetheless, because the condition is evaluated as analogous 
to a condition affecting the musculoskeletal system, 
specifically the femur, a separate compensable evaluation for 
the scar is not impermissible under 38 C.F.R. § 4.14 (1999).  
Thus, the Board will also analyze whether a compensable 
evaluation is warranted for the surgical scar under 
Diagnostic Codes 7803, 7804, and 7805.

Diagnostic Codes 7803 and 7804 provide that a scar can be 
rated at 10 percent if it is "poorly nourished, with 
repeated ulceration," or "tender and painful on objective 
demonstration," respectively.  The medical evidence reveals 
no symptoms at the scar.  Specifically, the November 1996 VA 
examination report describes the scar as 4 inches in length 
and well healed.  Dr. Pannocchia notes the presence of the 
scar in his November 1997 evaluation, but does not report any 
findings concerning it.

Diagnostic Code 7805 provides that a scar may be rated based 
on "limitation of function" of the part of the body that is 
affected.  Because the veteran has not alleged, and the 
medical evidence does not demonstrate, that function of the 
left knee or left leg is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation under Diagnostic Codes 
7803, 7804, and 7805 are not met.  Specifically, there are no 
symptoms attributable to the scar that is the residual of the 
inservice left femur exostectomy.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are available for 
impairment of the femur and additional compensable 
evaluations are available for the scar that is the residual 
of the inservice left femur exostectomy.  However, the 
medical evidence reflects that the required manifestations 
are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required 
hospitalization and outpatient treatment, but the medical 
evidence of record establishes that the treatment required 
has been for disabilities and conditions other than the 
service-connected left femur exostectomy.  The veteran has 
not contended, nor does the evidence demonstrate, that his 
service-connected left femur exostectomy prevents him from 
being employed, or that it interferes with his ability to 
perform employment.  Thus, the Board cannot find medical 
evidence that the impairment resulting from the service-
connected left femur exostectomy and its residuals, alone, 
interferes markedly with his employment.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected left femur exostectomy 
and its residuals, including the scar, is adequately 
compensated by the zero percent schedular evaluation under 
Diagnostic Code 7899-5255.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement, 
painful movement, and abnormal movement were noted by the 
examiners.  No findings were made of muscle atrophy, 
weakness, decrease in sensation or reflexes, or changes in 
condition of the skin indicative of disuse.  In addition, as 
also discussed above, the veteran has been diagnosed with 
other conditions that are not service connected including 
left knee bursitis, generalized osteoarthritis, peripheral 
vascular disease, non-insulin dependent diabetes mellitus, 
and nerve entrapment.  The veteran's complaints of pain, 
numbness, tingling, and limitation of movement have not been 
attributed to the service-connected disability and do not, by 
themselves, support an assignment of a higher or separate, 
compensable evaluation.  The presence of other factors listed 
in 38 C.F.R. § 4.45 are neither contended nor shown.


ORDER

Service connection for left hip arthritis, as secondary to 
the service-connected left femur exostectomy, is denied.

A compensable evaluation for the service-connected left femur 
exostectomy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

